 1

 2

 3

 4

 5

 6

 7

 8

 9                      UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA

11
     PRISCILLA MALDONADO,                             Case No. 1:19-cv-00551-LJO-SAB
12
                   Plaintiff,                         ORDER REQUIRING PLAINTIFF TO
13                                                    COMPLETE SERVICE ON DEFENDANT
            v.                                        UNITED STATES OF AMERICA
14
     UNITED HEALTH CARE CENTERS OF                    ORDER CONTINUING SCHEDULING
15   THE SAN JOAQUIN VALLEY, et al.,                  CONFERENCE TO FEBRUARY 11, 2020 at
                                                      10:00 A.M.
16                 Defendants.
                                                      ORDER DIRECTING CLERK OF COURT
17                                                    TO TERMINATE DEFENDANTS UNITED
                                                      HEALTH CENTERS OF THE SAN
18                                                    JOAQUIN VALLEY AND HERMAN
                                                      LEUNG AS DEFENDANTS
19
                                                      (ECF No. 20)
20
                                                      SEVEN DAY DEADLINE
21

22         Priscilla Maldonado (“Plaintiff”) filed this action on April 26, 2019 alleging medical

23 malpractice against United Health Centers of the San Joaquin Valley. (ECF No. 1.) Currently

24 before the Court is a stipulation filed November 4, 2019, requesting that the scheduling

25 conference currently set for December 9, 2019, be continued to allow for completion of service

26 on Defendant the United States. (ECF No. 20.) The Court shall grant the request to continue the
27 scheduling conference.

28         However, the Court is concerned with the history of Plaintiff’s failure to properly


                                                  1
 1 complete and file proofs of service in this action thus far, a concern highlighted in previous

 2 orders. Of note, an order issued on August 19, 2019, requiring Plaintiff to show cause why this

 3 action should not be dismissed for Plaintiff’s failure to serve the summons and complaint in

 4 compliance with Rule 4(m) of the Federal Rules of Civil Procedure. (ECF No. 8.) Plaintiff filed

 5 a response and proof of service on August 20, 2019. (ECF No. 9.) On September 5, 2019, the

 6 order to show cause was discharged and Plaintiff was ordered to file a notice of the status of this

 7 action or request for entry of default within five days as no responsive pleading had been filed.

 8 (ECF No. 10.)

 9          Plaintiff did not comply with the September 5, 2019 order and on September 12, 2019,

10 the Court ordered Plaintiff to show cause why this action should not be dismissed for failure to

11 comply and failure to prosecute. (ECF No. 11.) On this same date Plaintiff filed a second

12 amended complaint and response to the order to show cause. (ECF No. 12.) Based on Plaintiff’s

13 response, the order to show cause was discharged on September 13, 2019. (ECF No. 13.) The

14 Court also disregarded the filed amended complaint because it did not comply with the

15 requirements of Rule 15(a) of the Federal Rules of Civil Procedure governing amendments, and

16 ordered Plaintiff to either file a motion for leave to file an amended complaint or a stipulation to

17 do so. (ECF No. 13.) The Court also advised Plaintiff that despite the contention that this matter

18 was now ready to proceed, since neither the original nor amended complaint named the United

19 States as a party in this action, no summons had issued. (Id.)
20          On September 20, 2019, a stipulation was filed whereby Plaintiff and Defendant the

21 United States agreed to allow for the filing of a second amended complaint that named the

22 United States as a defendant. (ECF No. 14.) On September 24, 2019, Plaintiff filed a second

23 amended complaint naming the United States as the only named defendant, in addition to doe

24 defendants. (ECF No. 18.) Given the operative complaint no longer names Defendant United

25 Health Centers of the San Joaquin Valley nor Defendant Herman Leung, the Court shall direct

26 the Clerk of the Court to administratively terminate these defendants from the docket.
27          On September 27, 2019, a summons was issued as to the United States. (ECF No. 19.)

28 On November 4, 2019, Plaintiff and Defendant the United States filed a stipulation to continue


                                                     2
 1 the scheduling conference in this matter. (ECF No. 20.) The stipulation states that on November

 2 1, 2019, the United States informed Plaintiff that Plaintiff had not properly served the United

 3 States in compliance with Federal Rule of Civil Procedure 4(i), and that “Plaintiff intends to

 4 promptly serve the United States.” (Id.) Based on the stipulation, the Court shall grant the

 5 request to continue the scheduling conference and order Plaintiff to complete service on the

 6 United States.

 7          Based on the foregoing, IT IS HEREBY ORDERED that:

 8          1.      The scheduling conference set for December 9, 2019 is CONTINUED to

 9                  February 11, 2020, at 10:00 a.m. in Courtroom 9;

10          2.      A joint scheduling report shall be filed seven (7) days prior to the continued

11                  scheduling conference date;

12          3.      Within seven (7) days of entry of this order, Plaintiff shall complete service on

13                  Defendant the United States;

14          4.      Within two (2) days of service on Defendant the United States, Plaintiff shall file

15                  the executed summons and proof of service with the Court; and

16          5.      The Clerk of the Court is HEREBY DIRECTED to administratively terminate

17                  Defendant United Health Centers of the San Joaquin Valley and Defendant

18                  Herman Leung from this action.

19
     IT IS SO ORDERED.
20

21 Dated:        November 5, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                     3
